Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted have been reviewed and considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 invokes 35 U.S.C 112(f) for the following reasons:
The following limitation in claim 1 is being interpreted as invoking 112f for reciting a placeholder for the term means that is modified entirely by function and not by sufficient structure to perform the recited function: 
 “An inference unit configured to obtain an irradiation field candidate…” a contour extracting unit configured to extract a contour of irradiation field” “a field extracting unit configured to extract the irradiation field based on contour” 
Claims 2-19 also invoke U.S.C 112(f) since they fail to introduce sufficient structure regarding the functions mentioned in the claim that they depend upon.
Examiner’s Note regarding recitation of “a Storage Medium”
Claim 21 recites "A storage medium in which a program ….”   The broadest reasonable interpretation of a claim drawn to a storage medium or computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media, particularly when the specification is silent.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010).  See MPEP 2111.01.  Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena.  See, e.g., In re Nuitjen, 500 F. 3d 1346, 1357 (Fed. Cir. 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.'  However, in the specification, Applicant recites “… a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the …” (see Paragraph [0083]).  Accordingly, in light of Paragraph [0083] of the specification, Claim 21 is directed to statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Kido JP 3239186B2).
Regarding claim 1, Kido discloses: “ An image processing apparatus configured to extract an irradiation field from an image obtained through radiation imaging,(Kido, paragraph 1 lines 1-3; discloses the use of an apparatus used in order to extract radiation fields through radiation imaging) comprising: an inference unit configured to obtain an irradiation field candidate in the image based on inference processing; (Page 5, paragraph 4; disclose the determination of a irradiation field candidate within the image)  a contour extracting unit configured to extract a contour of the irradiation field based on contour extraction processing performed on the irradiation field candidate; (Page 5, paragraph 6; discloses the extraction of a contour based on the irradiation field candidate) and a field extracting unit configured to extract the irradiation field based on the contour.” (Page 5, paragraph 6; discloses the extraction of an irradiation field based on the predetermined contour.)
Regarding claim 2, Kido discloses: “The image processing apparatus according to claim 1, wherein the inference unit obtains, as the irradiation field candidate, a probability map that indicates a probability of being an irradiation field or a probability of not being an irradiation Page 7, paragraph 4, discloses a method of determination pertaining to the detection of a correct or an incorrect irradiation field candidate.) 
Regarding claim 14, Kido discloses: “The image processing apparatus according to claim 1, wherein the field extracting unit extracts a region inside the contour as the irradiation field.” (Page 7, paragraph 4, lines 1-3; discloses the use of a region inside the contour as the irradiation field as well as an outside region)
Regarding claim 15 Kido discloses: “The image processing apparatus according to claim 2, wherein the field extracting unit extracts the irradiation field based on a region in which an irradiation field presumed from the contour overlaps with an irradiation field presumed from the probability map.” (Page 7, paragraph 4, lines 1-3; discloses the extraction of the irradiation field being based on a contour overlapping with the irradiation field during probability determination)
Regarding claim 16 Kido discloses: “The image processing apparatus according to claim 15, wherein the field extracting unit extracts, as the irradiation field, a region in which a ratio of overlap between the irradiation field presumed from the contour and the irradiation field presumed from the probability map is at least a set value.” (Page 6, paragraph 1; discloses the extraction of a region based on overlapping ratio that is determined with a set value)  
Regarding claim 17, Kido discloses: “The image processing apparatus according to claim 1, wherein the inference unit performs the inference processing based on learning performed using a set of data that includes the image as input and the irradiation field as output.” (Page 5, paragraph 4-5; discloses the use of an image as an input value and the irradiation field is outputted as the end result)
 “The image processing apparatus according to claim 1, wherein the inference unit performs the inference processing based on a result of learning that is newly added based on images obtained in a usage environment of a user and a set of datasets of the irradiation field, and a result of learning performed in advance.” (Page 6, paragraph 2; discloses the use of processing based on images of interest within an environment and discloses the use of learning that is performed/established in advance (a predetermined threshold))
Regarding claim 20, Kido discloses: “An image processing method for extracting an irradiation field from an image obtained through radiation imaging, comprising: obtaining an irradiation field candidate in the image based on inference processing; (Page 5, paragraph 4; disclose the determination of a irradiation field candidate within the image)  extracting a contour of the irradiation field based on contour extraction - 27 -10197597US01/P219-0494US processing performed on the irradiation field candidate; (Page 5, paragraph 6; discloses the extraction of a contour based on the irradiation field candidate)  and extracting the irradiation field based on the contour.” (Page 5, paragraph 6; discloses the extraction of an irradiation field based on the predetermined contour.)
Regarding claim 21, Kido discloses: “A storage medium in which a program for causing a computer to execute each step in the image processing method according to claim 20 is stored.”(Page 5, paragraph 2; discloses the use of a storage media used to store the steps executed within the invention.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (JP 3239186B2) in view of Ohno (WO2011080808A1).
Regarding claim 3, Kido discloses the image processing apparatus of claim 2, but does not explicitly disclose: “wherein the contour extracting unit extracts the contour of the irradiation field from an image that is obtained from the probability map and includes an edge that indicates a boundary between the irradiation field and a collimator region.”
In an analogous field of endeavor, Ohno discloses: “wherein the contour extracting unit extracts the contour of the irradiation field from an image that is obtained from the probability map and includes an edge that indicates a boundary between the irradiation field and a collimator region.” (Ohno, Page 3, paragraph 4; discloses the use of an edge that divides the irradiation field and the collimator region, and can reasonably be combined with the method of determination pertaining to the detection of a correct or an incorrect irradiation field candidate of Kido in order to reach the claimed invention.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido such that: “wherein the contour extracting unit extracts the contour of the irradiation field from an image that is obtained from the probability map and includes an edge that indicates a boundary between the irradiation field and a collimator region.”, as taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 3.
Regarding claim 4, Kido discloses the imaging processing apparatus of claim 2, but does not explicitly disclose: “wherein the contour extracting unit performs, on the irradiation field candidate, contour extraction processing for extracting the contour based on a shape of a collimator.”
In an analogous field of endeavor, Ohno discloses: “wherein the contour extracting unit performs, on the irradiation field candidate, contour extraction processing for extracting the contour based on a shape of a collimator.” (Ohno, Page 6, paragraph 1; discloses the contour extracting being done based on the shape of the collimator)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido such that: “wherein the contour extracting unit performs, on the irradiation field candidate, contour extraction processing for extracting the contour based on a shape of a collimator.”, as taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in contrast of a radiation image due to the influence of scattered radiation or to avoid unnecessary exposure (Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 4.
Regarding claim 5, Kido in view of Ohno discloses the imaging processing apparatus of claim 4, but does not explicitly disclose: “wherein the contour extracting unit changes the contour extraction processing according to the shape.”
Ohno, Page 11, paragraph 6; discloses the contour extraction varying if the shape changes from rectangular to circular)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido in view of Ohno such that: “wherein the contour extracting unit changes the contour extraction processing according to the shape.”, as further taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in contrast of a radiation image due to the influence of scattered radiation or to avoid unnecessary exposure (Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 5.
Regarding claim 6, Kido in view of Ohno discloses the imaging processing apparatus of claim 4, but does not explicitly disclose: “wherein the contour extracting unit performs rectangular contour extraction processing if the shape is rectangular and performs circular contour extraction processing if the shape is circular.”
In an analogous field of endeavor, Ohno further discloses: wherein the contour extracting unit performs rectangular contour extraction processing if the shape is rectangular and performs circular contour extraction processing if the shape is circular. (Ohno, Page 11, paragraph 6; discloses the contour extraction varying if the shape changes from rectangular to circular)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido in view of Ohno such that: “wherein the contour extracting unit performs rectangular contour extraction processing if the shape is rectangular and performs Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 6.
Regarding claim 7, Kido in view of Ohno discloses the imaging processing apparatus of claim 6, but does not explicitly disclose: “wherein the contour extracting unit is capable of selecting the rectangular contour extraction processing for the rectangular shape and the circular contour extraction processing for the circular shape.”
In an analogous field of endeavor, Ohno further discloses: “wherein the contour extracting unit is capable of selecting the rectangular contour extraction processing for the rectangular shape and the circular contour extraction processing for the circular shape.” (Ohno, Page 11, paragraph 6; discloses the contour extraction varying if the shape changes from rectangular to circular. This is done based on the shape presented) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido in view of Ohno such that: “wherein the contour extracting unit is capable of selecting the rectangular contour extraction processing for the rectangular shape and the circular contour extraction processing for the circular shape.” , as further taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in contrast of a radiation image due to the influence of scattered radiation or to avoid unnecessary exposure (Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 7.

In an analogous field of endeavor, Ohno further discloses:  “wherein the contour extracting unit extracts a straight line as a contour candidate through the rectangular contour extraction processing.” (Ohno, Page 9, paragraph 4; discloses the use of a straight line extracted through a rectangle during extraction processing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido in view of Ohno such that: “wherein the contour extracting unit extracts a straight line as a contour candidate through the rectangular contour extraction processing.”, as further taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in contrast of a radiation image due to the influence of scattered radiation or to avoid unnecessary exposure (Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 8.
Regarding claim 9, Kido in view of Ohno discloses the imaging processing apparatus of claim 8, but does not explicitly disclose: “wherein the contour extracting unit extracts, as the contour, a straight line that is longer than a predetermined length, out of straight lines that are each extracted as the contour candidate.”
In an analogous field of endeavor, Ohno further discloses:  “wherein the contour extracting unit extracts, as the contour, a straight line that is longer than a predetermined length, out of straight lines that are each extracted as the contour candidate.” (Ohno, page 11, paragraph 7, discloses the extraction of a straight line that is analyzed based on a predetermined length as contour candidates) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido in view of Ohno such that: “wherein the contour extracting unit extracts, as the contour, a straight line that is longer than a predetermined length, out of straight lines that are each extracted as the contour candidate.”, as further taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in contrast of a radiation image due to the influence of scattered radiation or to avoid unnecessary exposure (Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 9.
 Regarding claim 10, Kido in view of Ohno discloses the imaging processing apparatus of claim 6, but does not explicitly disclose: “wherein the contour extracting unit extracts a circle or an ellipse as a contour candidate through the circular contour extraction processing.”
In an analogous field of endeavor, Ohno further discloses: “wherein the contour extracting unit extracts a circle or an ellipse as a contour candidate through the circular contour extraction processing.” (Ohno, Page 11, paragraph 6; discloses the extraction of both a circular and an elliptical contour candidate for extraction processing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido in view of Ohno such that: “wherein the contour extracting unit extracts a circle or an ellipse as a contour candidate through the circular contour extraction processing.”, as further taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in contrast of a radiation image due to the influence of scattered radiation or to avoid unnecessary exposure Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 10.
Regarding claim 11, Kido in view of Ohno discloses the imaging processing apparatus of claim 10, but does not explicitly disclose: “wherein the contour extracting unit extracts, as the contour, a circle that is extracted as the contour candidate and for which a position of center coordinates of the circle and a radius of the circle are included in a predetermined range.”
In an analogous field of endeavor, Ohno further discloses: “wherein the contour extracting unit extracts, as the contour, a circle that is extracted as the contour candidate and for which a position of center coordinates of the circle and a radius of the circle are included in a predetermined range.” (Ohno, Page 11, paragraph 7; discloses the use of a circular extracted candidate that has a predetermined template, therefore the radius is predetermined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido in view of Ohno such that: “wherein the contour extracting unit extracts, as the contour, a circle that is extracted as the contour candidate and for which a position of center coordinates of the circle and a radius of the circle are included in a predetermined range.”, as further taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in contrast of a radiation image due to the influence of scattered radiation or to avoid unnecessary exposure (Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 11.
Regarding claim 12, Kido in view of Ohno discloses the imaging processing apparatus of claim 10, but does not explicitly disclose: “wherein the contour extracting unit extracts, as the contour, an ellipse that is extracted as the contour candidate and for which a position of center 
In an analogous field of endeavor, Ohno further discloses: “wherein the contour extracting unit extracts, as the contour, an ellipse that is extracted as the contour candidate and for which a position of center coordinates of the ellipse and a major axis and a minor axis of the ellipse are included in a predetermined range.” (Ohno, Page 11, paragraphs 6-7; discloses the option of utilizing an elliptical contour extraction using a predetermined template)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido in view of Ohno such that: “wherein the contour extracting unit extracts, as the contour, an ellipse that is extracted as the contour candidate and for which a position of center coordinates of the ellipse and a major axis and a minor axis of the ellipse are included in a predetermined range.”, as further taught by Ohno. One of ordinary skill in the art would have been motivated to make this modification in order to suppress a decrease in contrast of a radiation image due to the influence of scattered radiation or to avoid unnecessary exposure (Ohno, page 3, paragraph 3). Accordingly, the combination of Kido and Ohno discloses the invention of claim 12.
Regarding claim 13, Kido in view of Ohno discloses: “The image processing apparatus according to claim 8, wherein, if an overlap ratio that indicates a ratio of overlap between a region based on the contour candidate and an irradiation field presumed from the probability map is at least a threshold value, the contour extracting unit extracts the contour candidate as the contour.” (Kido, Page 7, paragraph 3; discloses the extraction of a contour candidate based on the predetermined threshold value relating to an overlap ratio between the regions of interest)
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido (JP 3239186B2) in view of Takeo (US 5828775A)
Regarding claim 19, Kido discloses the image processing apparatus of claim 17 but does not disclose “wherein the inference unit performs the inference processing based on a result of the learning that includes learning by a neural network.” 
In an analogous field of endeavor Takeo discloses “wherein the inference unit performs the inference processing based on a result of the learning that includes learning by a neural network.” (Paragraph 23; discloses the use of a neural network utilized within the processing of the irradiation field) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing apparatus of Kido such that: “wherein the inference unit performs the inference processing based on a result of the learning that includes learning by a neural network.”, as taught by Takeo. One of ordinary skill in the art would have been motivated to make this modification in order to provide a radiation image analyzing method wherein a neural network is utilized (Takeo, Paragraph 33). Accordingly, the combination of Kido and Takeo discloses the claimed invention of claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALEN O GOODSON/            Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/            Supervisory Patent Examiner, Art Unit 2662